In re United States Fire Insurance Company; — Defendant; Applying For Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. H, No. 2006-2284; to the Court of Appeal, Fourth Circuit, No. 2011-CA-1348.
Writ Granted. While dismissal is a draconian penalty which should only be applied in extreme cases, Horton v. McCary, 93-2315, p. 10 (La.4/11/94), 635 So.2d 199, 203, it does not appear that the district court abused its discretion in ordering dismissal under the facts of the present case. There is sufficient evidence to support the conclusion that plaintiffs failure to comply with discovery was willful and warranted the harsh remedy imposed by the district court. See Hutchinson v. Westport Ins. Corp., 04-1592 (La.11/8/04), 886 So.2d 438. The Judgment of the court of appeal is reversed and the district court order of dismissal is reinstated.